Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin US 20190222302.

Regarding claims 1, 8, and 15, Lin teaches receiving an uplink subframe signal sent by the terminal (fig. 7 step 200, [0023, 0061]), estimating a residual Doppler frequency offset of the terminal on an uplink, and obtaining a frequency retuning amount according to the residual Doppler frequency offset (fig. 7, step 202); 
delivering the frequency retuning amount to the terminal (fig. 7, step 204, [0023, 0061], 

delivering the initial Doppler frequency offset to the terminal (In some embodiments, the Doppler/frequency offset for the wireless device is a residual Doppler/frequency offset, [0023]).
For support see US 62399742 fig. 7.



Prior Art of Record

Ziedan US 20050232338 teaches the process of estimating the residual Doppler frequency offset to be a recursive process wherein the estimate is refined based on successive iterations (abstract, [0016]).

Allowable Subject Matter
Claims 3-7 and 10-14 are allowed.
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476